Case 0:21-cv-60498-RS Document 6 Entered on FLSD Docket 03/25/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

 MICHELE FANDINO,                                   Case No. 0:21-cv-60498-RS

        Plaintiff,                                  Hon. Rodney Smith
                                                    Judge Presiding
 v.

 CAWLEY & BERGMANN, LLC

       Defendant.
 __________________________________/

                                 NOTICE OF APPEARANCE

        Undersigned counsel, Christopher P. Hahn, Esq. of Maurice Wutscher LLP, hereby gives

 notice of his appearance in this action as co-counsel of record for Defendant, CAWLEY &

 BERGMANN, LLC, and requests that all future pleadings, motions, notices, and

 correspondence by directed to the undersigned. The designated email addresses for undersigned

 counsel are:

                Primary email address:      litigation@MauriceWutscher.com

                Secondary email address:    chahn@MauriceWutscher.com


 Dated: March 25, 2021,                     Respectfully submitted,

                                            CAWLEY & BERGMANN, LLC,

                                     By:    /s/ Christopher P. Hahn
                                            Christopher P. Hahn, Esq.
                                            MAURICE WUTSCHER LLP
                                            Florida Bar No. 87577
                                            2255 Glades Road, Suite 324A
                                            Boca Raton, FL 33431
                                            Direct: (772) 237-3410
                                            Fax: (866) 581-9302
                                            chahn@MauriceWutscher.com
                                            litigation@MauriceWutscher.com



                                           Page 1 of 2
Case 0:21-cv-60498-RS Document 6 Entered on FLSD Docket 03/25/2021 Page 2 of 2




                                      Certificate of Service

         The undersigned hereby certifies that on this 25th day of March, 2021, a true and correct
 copy of the foregoing document and any related exhibits was served via CM/ECF on all
 interested parties.


                                                     /s/ Christopher P. Hahn




                                           Page 2 of 2
